Title: To George Washington from Jacob Johnson, 22 June 1781
From: Johnson, Jacob
To: Washington, George


                        
                            Garrison Wyoming June 22d 1781
                            May it please Your Excellency
                        
                        Having been absent, for sometime, from this Place, I more lately receivd Your Excellencies Letter, In which,
                            Your Excellency is pleasd to let me know, there is no Provision made by Congress, for the appointment of a continental
                            Chaplain here, at this Post.
                        I shall onely observe, like as M.T. Cissero did in one of the first of his Orations; When pleading the Cause
                            of Archias; who was (if I remember right) a Grecian Poet: accused by Sylla, & Syllenus, of assuming, to act in
                            Character of a Roman Cytezen; When, as his accusers alledged, that He was not enrolled among the Cytizens of Rome. The
                            Orater plead, that the Archias, was not enrolled, among the other Cytizens of Rome, there was nevertheless, all the Reason
                            in the World, that He Should be; And that the Reason of Law, & Custom, amounted to nothing less, than the thing it
                            Selfe.
                        If I am not more mistaken, than the Roman Oritor: tho’ there be no Provision made by Congress, for the
                            appointment of a Chaplain here, at Wyoming. There is all the Reason in the World, there Should be Or at least, Congress
                            Should refer it to your Excellency, to Judge of the necessity of Such an appointment.
                        In a more late Resolve of Congress, it was refer’d by Congress, to Your Excellency, to determine whether a
                            Continental Garrison was necessary, at Wyoming. Your Excellency Judges it necessary—I would humly refer it to Your
                            Excellency: or if your Excellency please, to Congress, to judge whether Some Provision ought not in Reason &
                            Equity to be made, that may Serve for the public Interest & Honour of the Redeemers Kingdom as well as the
                            Protection & Defence (under the Divine Auspices) of these States of America.
                        However, I will urge nothing, for my own Sake: but rather take occasion (as St Paul did) to glory, that I
                            preach, the Gospel freely.
                        Onely desireing, Your Excellency, & American Congress, to make no Difference, with respect to me,
                            & Chaplains that officiate; in the Continental Army.
                        Let all Preach the Gospel freely—& I am content with my Lot. But ’till that become a Custom, I submit
                            the Camp to the voice of Reason, & common Sense. (Your Excellency, & Congress, being Judges) whether Right
                            be done (yea; or Nay) in the common Cause of America: And in that so much greater, & more glorious Cause, of the
                            Redeemers Kingdom. I am, may it please Your Excellency, as in all Duty, & Esteem, bound. Your Excellencies most Obedt
                            Humle Servt
                        
                            Jacob Johnson
                            Preacher of Christ at Wyoming
                        
                        
                            P.S. I have Since, wrote Congress, on the Subject; Receivd a verbal answer, from the President, that
                                the Petition could not be granted (I.E.) Rather in Suspence (as I understood it) than negatived—Should take it as a favor, Your Excellency (whose judgment determin’d the necessity
                                of a Garrison) Would please to Signify your mind, Respect to preaching the Gospel—yea or Nay—whether as a Personal
                                Gift: or Debt of Continent.
                        

                    